Title: To Benjamin Franklin from Louis-Casimir, Baron de Holtzendorff, [30 December 1778]
From: Holtzendorff, Louis-Casimir, baron de
To: Franklin, Benjamin


[December 30, 1778]
Those are the chiefest facts concerng. Baron Holzendorff’s retiring from the service of the United States; to which he thinks proper to add, that he has several reasons to conclude—that it is only the fault of the Honble James Lovell Esqr. president of the Committee of foreign applications, when Congress’s late resolution from the 9th of March 1778. has not been put in execution; for this Gentleman has always professd openly a general disliking the foreign & particularly the french officers, betwixt whom are to be excepted those who favord his passion against Mr. Du Coudray. The truth of what Baron Holzendorf advances here may easily be judgd by the following anecdote
When Baron Holzendorff arrivd at Philadelphia in 1777, President Hancock addressd him to Mr. Lovell in order that he coud make his report, to Congress about his contract with Silas Deane Esqr. When the Baron presented that Contract to Mr. Lovell his passion coud not help carrying him as far as to tell to the Baron That he wishd the Devil might have drownd a thousand times Mr. Deane before his reaching France, because he had sent so many french officers that if it shoud depend only from himself, Mr Lovell, a large vessel shoud immediately be armd, shoud the amount of the expence of this armament be several hundred thousand pounds, & all the french officers be requird to return to France—that he esteemd much more the most ignorant American officer, who had fought since the beginning of this war, than the most skilfull foreign officer whatsoever &c. &c.
Upon which Baron Holzendorff replied with his moderate character, that he begd only the Honble James Lovell Esqr. to present his Contract to Congress, & to let him know their answer whatsoever.—The Baron dares advance that he is persuaded Mr Lovell woud never deny the truth of that aforesaid fact—he adds still that there are very few french officers who have not provd Mr. Lovell’s sentiment.
Extract from Baron Holzendorf’s Memoire to Dr. Franklin dated December 30th 1778.
 
Notation: Extract from Baron Holzendorf’s Memoir to Dr. Franklin dated (30 Decr 1778.) (No. 91.)
